United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-3722
                                   ___________

Elbert Brown,                        *
                                     *
            Appellant,               *
                                     * Appeal from the United States
      v.                             * District Court for the Eastern
                                     * District of Arkansas.
Jo Anne B. Barnhart, Commissioner of *
Social Security Administration,      *      [UNPUBLISHED]
                                     *
            Appellee.                *
                                ___________

                         Submitted: July 30, 2003
                             Filed: August 5, 2003
                                  ___________

Before WOLLMAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Elbert Brown appeals the district court’s* order dismissing for lack of
jurisdiction Brown's appeal of the Commissioner’s denial of disability insurance
benefits (DIB). When Brown filed a third application for DIB, the Commissioner
dismissed Brown's request for a hearing on the basis of res judicata; the
Commissioner also determined good cause did not exist to reopen the final decision


      *
       The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable Jerry
Cavaneau, United States Magistrate Judge for the Eastern District of Arkansas.
on Brown’s second application. The district court concluded it lacked jurisdiction to
review the Commissioner’s res judicata determination and refusal to reopen. On de
novo review, see Boock v. Shalala, 48 F.3d 348, 351 & n.2 (8th Cir. 1995), we affirm
for the reasons stated by the district court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-